DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 21-24 directed to non-elected claims without traverse as a result of Applicant’s communication filed on September 09, 2021.  Accordingly, claims 21-24 are cancelled.
Allowable Subject Matter
Claims 1, 4-13, 16-20 and 25-28 allowed.
The closest relevant arts are Eisengraeber-Pabst et al (2010/0229513 A1), Moll et al (5,679,122) and Gruber et al (2008/0083200 A1).
Eisengraeber-Pabst et al teach a filter element (1 in Fig. 7) comprising filter media (2) forming a pleat block having an inlet face and an outlet face and a seal member (8 in Fig. 5, paragraph 0039) coupled to the pleat block, wherein the inlet face and the outlet face are non-planar in shape (see 1 in Fig. 7) when the filter element (1) is in an installed position in a filtration system housing, and wherein the filter element (1) is rigid such that when the filter element (1) is in an uninstalled position, the inlet face and the outlet face maintain the non-planar shapes (see 1 in Fig. 7) as “this configuration is maintained” “to the desired shape of the air filter” (see paragraph 0011) “to accommodate the space available in the internal combustion engine” (see paragraph 0005).  Eisengraeber-Pabst et al show in Figs. 5 and 6 that the sealing member (8) can have a variety of shapes with a positive-locking connection (paragraph 0013) or in any 

Gruber et al disclose a filter assembly (108) when in an installed position to the mounting frame (118 in Fig. 5) it is flexible or curved up (see Fig. 6), and when in an uninstalled position it becomes planar in shape (see 108 in Fig. 5) (see paragraphs 0002 & 0004).  
Claims 1, 4-13, 16-20 and 25-28 differ from the disclosure of any one of Eisengraeber-Pabst et al (2010/0229513 A1), Moll et al (5,679,122) and Gruber et al (2008/0083200 A1) in that the inlet face and the outlet face of the filter media are specifically twisted about an axis, and the axis being parallel to a direction of a plurality of folds forming the pleat block.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        February 14, 2022